Citation Nr: 1701911	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In January 2011, the Veteran testified regarding this matter at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issue on appeal has been recharacterized from one concerning PTSD to one more generally concerning an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was previously represented by Attorney J. Nickolas Alexander, Jr.  By written statement received in March 2013, Mr. Alexander withdrew his representation of the Veteran in this appeal.  In a December 2013 statement, the Veteran stated that he and Mr. Alexander "parted company with mutual consent." Accordingly, the Veteran is proceeding pro se in this appeal.

The Board promulgated a decision denying service connection for an acquired psychiatric disorder in August 2015.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In August 2016, the Court vacated the Board decision and remanded the Veteran's claim for service connection for an acquired psychiatric disorder for action consistent with the directives of a joint motion for remand (JMR).  Specifically, the JMR explained that the Board had relied on an inadequate VA medical examination report in its denial of service connection for an acquired psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  Upon review of the evidence of record, the Board finds that a remand is warranted. 

As specifically addressed in the August 2016 JMR, the July 2014 VA psychiatric
examination is inadequate because the report is internally inconsistent.  Specifically, the examiner concluded that a diagnosis of PTSD was not warranted under the criteria set forth in the DSM-5.  However, he also found that the Veteran had a stressor that was sufficient to support a diagnosis of PTSD and that the stressor was related to Veteran's fear of hostile military or terrorist activity.  The examiner then
went through the PTSD diagnostic criteria (A-H) on the examination report and
checked every box under Criterion A, B, C, D and E (indicating that the Veteran met those criteria), but provided no response under criterion F, G, H.  As such, it is unclear on what basis the examiner determined that a diagnosis of PTSD was not warranted based on the findings of the July 2014 examination report.

For these reasons, remand is required to obtain a new VA examination to address whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD under the DSM-5.  Any new opinion should be supported by an adequate rationale.  See 
38 C.F.R. § 4.2; Barrv. Nicholson, 21 Vet. App. at 311-312 (once VA undertakes to provide a medical examination, even if the duty to assist did not require that examination, VA must provide an adequate examination or, at a minimum notify the claimant why one will not be provided).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of his psychiatric disorder.  Following review of the relevant evidence in the record, and any tests deemed necessary, the examiner should provide the following opinions:

(a)  Determine whether the Veteran meets the DSM-IV or DSM 5 criteria for a diagnosis of PTSD.  If a diagnosis of PTSD is not made, the examiner should provide a discussion as to why the Veteran does not meet the diagnostic criteria for such.

(b)  If PTSD is diagnosed, is it at least as likely as not (probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity?  The examiner is asked to specifically identify the particular stressor(s) upon which the diagnosis is predicated.

(c)  For each diagnosis of an acquired psychiatric disorder other than PTSD, is it at least as likely as not (probability of 50 percent or greater) that any such mental disorder was caused by, or is it the result of, any event that occurred during service?

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Readjudicate the claim after the development requested above has been completed.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



